MEMORANDUM AND ORDER
KOPF, District Judge.
Pending before the court is Defendant Walker Manufacturing’s motion in limine (filing 85) filed in the alternative to Defendant’s Statement of Appeal of Magistrate Judge Piester’s Order of October 18,1996,1996 WL 910027, (see filings 74 and 82). While I have denied Defendant’s appeal from the Magistrate Judge’s order of October 18, 1996, I find Defendant’s motion in limine (filing 85) should be granted and find that no party shall refer to the fact that Dr. Wolcott was previously retained by Defendants.
IT IS ORDERED Defendant Walker Manufacturing’s motion in limine (filing 85) is granted.